UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4520



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRY LEON HIGHSMITH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-01-63-F)


Submitted:   January 16, 2003             Decided:   January 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terry Leon Highsmith appeals his 180-month sentence imposed

pursuant to the Armed Career Criminal Act, 18 U.S.C. § 924(e)

(2000),   for   a    violation   of    18   U.S.C.     §    922(g)(1)    (2000).

Highsmith’s sole argument on appeal is that the district court

erred in sentencing him as an armed career criminal because the

predicate convictions were not alleged in the indictment.                 We have

reviewed the record and find this appeal foreclosed by our decision

in United States v. Sterling, 283 F.3d 216 (4th Cir.), cert.

denied, 122 S. Ct. 2606 (2002).         Accordingly, the judgment of the

district court is affirmed. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court     and   argument       would   not   aid   the

decisional process.




                                                                         AFFIRMED




                                       2